PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Winkler Outdoor, LLC
Application No. 16/555,958
Filed: 29 Aug 2019
For MULTIFUNCTIONAL UTILITY BOX WITH DISPLAY AND VEHICLE CHARGING STATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is in response to the petition pursuant to 37 C.F.R. 
§ 1.182, filed on April 11, 2022, requesting the withdrawal of a terminal disclaimer.  

Office records show the required petition fee was charged to Deposit Account number 19-4330 on August 30, 2022.

The petition pursuant to 37 C.F.R. § 1.182 requesting the withdrawal of a terminal disclaimer is GRANTED.

On September 28, 2021, Petitioner submitted a terminal disclaimer (Office records show it was approved on that same day).

The Examiner has reviewed Petitioner’s request, and has determined that the previously filed terminal disclaimer should be withdrawn.   

The terminal disclaimer which contains a reference to application number 16/378,217 is hereby WITHDRAWN.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.





/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.